As filed with the Securities and Exchange Commission November 12, 2009Registration No. 33- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 REGISTRATION STATEMENT ON FORM S-1 UNDER THE SECURITIES ACT OF 1933 PHYHEALTH CORPORATION (Exact name or Registrant as specified in its charter) Delaware 8000 26-1772160 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Number) (IRS Employer Identification Number) 700 South Poinciana Boulevard Suite 506 Miami,
